Labor Contract


Contract No.______


Party A:
Zhejiang Joinan Lighting Co., Ltd.

Legal Representative:
Zhu Jiangtu

Domicile:
No. 18 Xingong Seventh Road, Jiangdong District, Jiangshan Economy Development
Zone, Zhejiang, PRC

 
Party B:
Liu Tianhui

ID No.:
362133197612023333

Current Residence:
Home Address:
Xialong, Shanglong Village, Yongfeng Township, Xingguo County, Jiangxi, PRC

Mobile: 13757025208
Home Tel:

 
I. Conclusion of Contract


Both parties willingly enter into this Contract and abide by the provisions
herein based on fair negotiation, as in accordance with the Labor Law of PRC,
Labor Contract Law of PRC and relevant national laws and regulations.


Party B hereby warrants that relevant materials including certificates,
qualification certification, diploma s/he provides for the execution of this
Contract are true and legal.


II. Term of Contract


The term of Contract shall take the form of the following __(1)__:


(1) Specific Term: the term of Contract shall continue for _2_ years and _0_
months, from __January 6, 2011_ to _January 6, 2013_, of which _1_ month shall
be probation period.
(2) Open Term: the term shall commence on the date of execution of this
Contract, of which _3_ month shall be probation period.
(3) Term Based on the Fulfillment of Task: the task to be fulfilled is __making
of light source_
 
III. Job and Place of Employment


1. Party B agrees to follow the work arrangement by Party A and undertake any
job of the position:  as per the actual needs of Party A,  to perform the duties
anywhere in the place: __plant of Party A_.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Party B also agrees that within the scope of Section III-1, his or her
position, title, duties and place of employment may be changed or adjusted by
Party A as per its business status and work performance of Party B. Party A
shall notify Party B of such adjustment and if Party B does not raise any
written dissent within 1 day after receiving the above notice, Party B will be
deemed to accept the adjustment; if it is proved that Party B fails to qualify
for the above job or shows excellent performance, Party A is entitled to change
the position of Party B and his or her place of employment beyond the scope of
Section III-1. Party A shall notify Party B of such change and if Party B does
not raise any written dissent within 1 day after receiving the above notice,
Party B will be deemed to accept the change.


IV. Working Hour and Vacation


1. Arrangement of working hours and vacation shall be subject to applicable
provisions in Labor Law and to actual production needs of Party A.


V. Remuneration


1. Payroll shall be assigned in accordance with the work load. Monthly salary of
Party B during the probation period shall be RMB _900_ (pre-tax), monthly salary
after Party B becomes formal employee shall be paid according to the payroll
system of Party A. Provided that Party B performs services as normally required,
his or her monthly salary shall not be less than RMB 900 (pre-tax). Individual
income tax imposed on Party B shall be withheld by Party A.


2. Party B is entitled to the remuneration of a level corresponding to his or
her incumbent position.  Party A may adjust the remuneration of Party B based on
his or her performance, ability and achievements.


3. Party A may adjust the remuneration of Party B based on its actual business
status, rules and systems, evaluation on Party B, as well as Party B’s years of
service, record of award and sanction, change of positions, etc. provided that
Party B’s remuneration shall meet national minimum level.


VI. Social Insurance


1. Both parties shall pay the premiums of pension insurance, unemployment
insurance, and contribute to medical pool for major diseases and other social
insurance policies in accordance with regulations of national and local
government at each level as applicable to social insurance. The part of premiums
imposed on entities shall be paid by Party A and the other part imposed on
individuals shall be paid by Party B but withheld by Party A.


2. In case Party B refuses to participate in social insurances for his or her
own reasons, which brings negative effects on Party A,  and after Party A urges
Party B to run the formalities of social insurance within a specified time
limit, Party B still refuses to follow, Party A may treat the case as major
infraction and even terminate the labor contract.


VII. Labor Protection, Working Conditions and Preventions against Occupational
Hazards


1. Party A shall form and enhance working rules, operation specifications, and
system of labor safety and health in accordance with applicable national laws
and regulations.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Party A shall on a timely basis provide Party B with supplies for labor
protection and regular physical examinations as required by national regulations
and rules of Party A, according to the actuality of Party B’s position. If Party
B refuses to accept physical examination, Party A may treat the case as major
infraction and even terminate the labor contract.


VIII. Labor Disciplines


1. Party B shall observe the rules and systems set out by Party A legitimately
at the time of execution hereof and hereafter; in case Party B breaches any
labor discipline, Party A may treat the case in accordance with its rules,
systems and even terminate the labor contract.


2. Party B shall unconditionally keep Party A’s trade secrets in confidence. In
case Party B discloses Party A’s trade secrets as in breach hereof, Party B
shall compensate for the economic loss incurred by Party A and Party A is
entitled to terminate the labor contract on the cause of major infraction.


IX. Modification, Cancellation, Termination, Renewal of Labor Contract


Modification, cancellation, termination, renewal hereof shall be made in
accordance with the Labor Contract.


X. Education and Training


1. If Party B engages in special work, Party B shall be trained by Labor
Department and go on duty with certificate.


2. During the employment, the special job training (including inside training,
outside training and commissioned training) on Party B shall be sponsored by
Party A, and after the training, Party B shall serve for Party A and otherwise
determine the subject and period of service in the training agreement legally
entered into with Party A.


XI. Liability for Breach of Labor Contract


1. In case Party A terminates the labor contract against the laws, or the
executed labor contract is invalidated due to Party A’s fault, which incurs loss
to Party B, Party A shall assume the legal liabilities corresponding to the
extent of loss.


2. If Party B applies for prior termination hereof,  with Party A’s approval,
Party B shall run the severance formality within a specified time limit. In case
Party B fails to notify Party A of termination in written form thirty days in
advance (three days for probation), or leaves without fulfillment of severance
formality, Party B shall be liable to Party A for the following: (1) for him or
her who is trained and recruited at the expense of Party A, the expense of
training and recruitment; (2) direct economic loss caused on production,
business and management; (3) other liabilities provided in the rules and systems
of Party A.
 
 
 

--------------------------------------------------------------------------------

 
 
Where it is impossible to figure the amount of loss on Party A,  Party B
acknowledges that the amount of such liability shall exceed or equal Party B’s
average salary of two months prior to his or her severance.


3. Where Party A provides Party B with special training, Party A may agree on a
period of service with Party B. In case Party B terminates the labor contract
during the period of service, Party B shall pay a penalty calculated in the way:
first divide the expense paid by Party A by the length of agreed service period
and deduct from such expense the part corresponding to the period Party B has
actually served (if otherwise provided in the training agreement executed by
both parties, the training agreement shall prevail).


XII. Economic Compensation and Damages


1. If Party A should pay economic compensation to Party B according to
applicable laws and regulations, Party A shall make the payment at the end of
handover.


2. If Party B causes economic loss on Party A intentionally or at material
fault, Party B shall be liable for such loss corresponding to the extent of his
or her fault.


3. If Party A infringes on Party B’s legitimate rights, Party A shall be liable
for the infringement in accordance with relevant provisions in Labor Law of PRC
and Labor Contract Law of PRC.


XIII. Additional Understanding


Both parties understand that in case Party B was an employee of Party A before
entering into this Contract, issues concerning terms of employment, social
insurance which Party B was entitled to during the prior service have all been
settled on-off, and except those surviving rights and interest as claimed by
Party B in written form to Party A before the execution of this Contract, Party
B is deemed to have expressly waived all rights and interest without
reservation. Thereafter, Party B shall not claim any damages or compensation
against Party A on any cause regarding the execution, performance, modification,
termination, cancellation of any former labor contract.


XIV. Employment Dispute Settlement


Any employment dispute arising from the performance of this Contract, either
party may request  the Mediation Committee of Employment Dispute of Party A for
mediation; in case mediation fails, either party may request the Labor Dispute
Arbitration Committee for arbitration within a legally specified period as of
the date when such dispute occurs. Either party may also directly request the
Labor Dispute Arbitration Committee for arbitration. If the arbitral award is
not satisfactory, either party may bring a lawsuit in the People’s Court within
a legally specified period.


XV. Miscellaneous


1. Any rules and systems, employee manual duly prepared and implemented by Party
A shall form the appendices to this Contract with equal legal effects.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Notices relating to this Contract or issued according to this Contract may be
delivered to the other party by personal delivery, registered mails, express
mails, and such notices shall take effect upon arrival. In case of any failing
delivery due to reasons including wrong address provided by the receiving party,
omission of the receiving party to inform the other of any address change,
absence of staff on site to sign and accept the delivery, the party at fault
shall assume the liability and in this case the next day after the notice is
sent out shall be deemed the date of delivery.


3. Handwriting words on the blanks of this Contract shall have the same effects
with the printed words herein.


4. Where this Contract is silent, both parties may settle through negotiation;
in case this Contract conflicts with the provisions of laws and regulations that
come into effect thereafter, the provisions of laws and regulations shall
govern; otherwise both parties shall modify this Contract through negotiation.


5. This Contract shall be executed in two counterparts with each party holding
one. Both counterparts shall constitute the original which becomes effective as
affixed with signatures or seals of both parties.


Party A (Seal):
 
Party B (Signature):
         
Legal Representative:
             
Date:
 
Date:
         



 
 

--------------------------------------------------------------------------------

 